                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


ROSALIE ROMANO; PATRICIA GLUECKERT            )
individually and on behalf of the Estate of   )
WILLIAM G. GLUECKERT; WILLIAM P.              )
GLUECKERT; FRANCISCO PASTOLERO and            )
MARIA SPICER; JAYNE MANN; DENISE              )
FLORIO; ROSS MEADOW and ARLENE                )
MEADOW; JACOB KHOLODNY and                    )
BELLA KHOLODNY; FLO RAUCCI,                   )
individually and on behalf of the Estate      )
of SALVATORE RAUCCI; DANIEL                   )
GALLANTE and JENNIFER GALLANTE;               )
and TERESA MEADE, individually                )
and on behalf of all others similarly         )
situated; and MARYANN HERBERT;                )
CHRISTINA ANDREWS-SALES;                      )
CHRISTOPHER CAGNA; JACKIE                     )
 LIEBERMAN; CATHERINE LEWONKA;                )
EUGENE CONNOLLY; VIVIIANE                     )
BLICKENSDERFER; DANA                          )
BLICKENSDERFER; GLENN FALINO                  )
and MARCIA FALINO; and MICHAEL                ) CA No.:16-CV-5760(GRB)(ARL)
FALINO, individually,                         )
                                              )
          Plaintiffs,                         ) Hon. Gary R. Brown
                                              ) Hon. Arlene R. Lindsay
                                              )
against                                       )
                                              )
NORTHROP GRUMMAN CORPORATION,                 )
NORTHROP GRUMMAN SYSTEMS                      )
CORPORATION, AND TOWN OF OYSTER               )
BAY,                                          )
                                              )
          Defendants.                         )


             NOTICE OF MOTION ON CONSENT TO FILE AMENDED PLEADING
                        AND TO AMEND SCHEDULING ORDER
       Pursuant to Fed. R. Civ. Pro. 15(a)(2), and upon the written consent of Defendants, Plaintiffs seek

leave of Court to amend the Second Amended Class Action Complaint and to file the Third Amended

Class Action Complaint.

       1. A copy of the proposed amended pleading, showing changes, is annexed as Exhibit 1 hereto.

A clean copy is annexed as Exhibit 2 hereto.

       2. The proposed Third Amended Class Action Complaint amends the Second Amended Class

Action Complaint in the following respects:

               a.      the addition of Plaintiffs TERESA MEADE, DONALD LAGOMARSINO,

       SCOTT RUST, LAURIE FRANK, THOMAS NUCCI, CHRISTOPHER BLADES, DAWN

       CIRINO-SAMBADE, MARY ELLEN GINTY, and JOHN SCHLOSSER as additional named

       representatives of the classes;

               b.      the removal of Plaintiffs, Francisco Pastolero, Maria Spicer and Michael Falino;

       and

               c.      the change in status of Plaintiff Denise Florio from class representative to

       additional plaintiff;

               d.      the removal of the Town of Oyster Bay (the “Town”) as a Defendant, and the

       removal of allegations and claims concerning Bethpage Community Park that were or could have

       been made against the Town;

               e.      a revision of the class definitions; and

               f.      a more complete statement of facts based on information obtained in discovery,

       consultations with experts, and governmental investigations recently made public.




                                                         2
                g.         The Third Amended Class Action Complaint also contains supplemental

         allegations of the events relevant to this action that have occurred subsequent to the May 4, 2018

         filing of the Second Amended Complaint.

         2.   Plaintiffs respectfully submit that these amendments should be allowed because:

                a.      Fed. Rule Civ. Pro. 15(a)(2) provides that leave to amend should be freely given

“when justice so requires”; and

                b.      there is no evidence of futility, undue delay, bad faith or dilatory motive, repeated

failure to cure deficiencies by amendments previously allowed, or undue prejudice to the non-moving

party.

                c.      Plaintiffs have conferred with the Defendants. All parties have agreed to the

relief requested herein.

         3. The parties jointly request that the Third Amended Class Action Complaint be deemed filed

upon the granting of this motion.     The parties further request that the Northrop Grumman Defendants

be required to file their Answer to the Third Amended Complaint on or before August 3, 2021.

         4. In view of the proposed amendment and addition of class representatives, Plaintiffs also

move, on consent, pursuant to Fed. R. Civ. Pro. 16, to amend the Scheduling Order dated May 19, 2021

(ECF 127) such that Plaintiffs shall produce completed Plaintiff Fact Sheets and authorizations for

newly named class representatives, along with their medical records and any other documents they have

that are relevant to Phase I, on or before June 30, 2021. The Fact Sheets shall be in the form previously

approved by this Court.




                                                          3
       For the reasons stated above, Plaintiffs respectfully request that the Motion to File Amended

Pleading and to Amend Scheduling Order be granted.

       Dated: Melville, New York
              June 8, 2021


                                                    NAPOLI SHKOLNIK




                                                    By:

                                                    Lilia Factor

                                                    400 Broadhollow Rd.
                                                    Melville, NY 11747
                                                    Telephone: (212) 397-1000
                                                    lfactor@napolilaw.com; pnapoli@nsprlaw.com

                                                    ENVIRONMENTAL LITIGATION GROUP, PC
                                                    Gregory A. Cade
                                                    Greg Anderson
                                                    Kevin B. McKie
                                                    2160 Highland Avenue South
                                                    Birmingham, AL 35205
                                                    Telephone: (205) 328-9200
                                                    email: GregC@elglaw.com;
                                                    gary@elglaw.com; kmckie@elglaw.com

                                                    Counsel for Plaintiffs




                                                       4
